DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 26-39 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing and continuation of US application No. 16/025,826 filed on 2 Jul. 2018, which is a continuation of US application No. 15/808,493 filed on 9 Nov. 2017, which is a continuation of US application No. 14/746,349 (US 9,850,183 B2) filed on 22 Jun. 2015, which claims benefit under 35 USC 119(e) to US provisional application Nos. 62/109,544, 62/052,928, and 62/018,397 filed on 29 Jan. 2015, 19 Sep. 2014, and 27 Jun. 2014, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Nov. 2022 has been considered by the examiner.

Election/Restrictions
Applicant’s election of Group I, claims 26-29 in the reply filed on 16 Nov. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Nov. 2022.

Applicant’s election of species of claims 26 and 28 in the reply filed on16 Nov. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Nov. 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 2010/0111858 A1; published 6 May 2010; see IDS filed on 16 Nov. 2022), in view of Marnett et al. (US 2005/0002859 A1; published 6 Jan. 2005; see attached 892) and Mahmood et al. (WO 2004/043380 A2; published 27 May 2004; see attached 892).

	Howard et al. teach diagnostic and therapeutic cyclooxygenase-2-binding ligands (see title).  Howard et al. teach conjugates of formulas (C) 
    PNG
    media_image1.png
    245
    327
    media_image1.png
    Greyscale
 and (D) 
    PNG
    media_image2.png
    250
    360
    media_image2.png
    Greyscale
 wherein Y may be halo (see [0030]-[0036]).  Howard et al. teach celecoxib as a cox-2 targeting carrier, diacetic amine as a metal coordinating moiety, and Tc-99m as a diagnostic radioisotope.  A diagnostic conjugate corresponds to formula N 
    PNG
    media_image3.png
    260
    545
    media_image3.png
    Greyscale
 (see [0093]).  Howard et al. teach a wide range of metal chelating moieties (see [0089]).  Howard et al. teach that the linker may be a C1-20 alkylene substituted with a carboxyl (see [0076]).  Howard et al. teach metallopharmaceutical compositions dispersed in a pharmaceutically acceptable carrier (see [0165]-[0168]).
	Howard et al. do not disclose a conjugate of formula (368) 
    PNG
    media_image4.png
    288
    630
    media_image4.png
    Greyscale
.
	Marnett et al. teach cox-2 targeted imaging agents (see title).  Marnett et al. teach that the imaging agent may comprise a cox-2 selective ligand comprising a detectable group wherein the cox-2 selective ligand is a derivative of an NSAID where the NSAID may be 
    PNG
    media_image5.png
    194
    199
    media_image5.png
    Greyscale
 (see [0034]-[0035], [0042], Fig. 14).
	Mahmood et al. teach small technetium-99m and rhenium labeled agents and methods for imaging tissues, organs and tumors (see title).  Mahmood et al. teach imaging agents represented by 
    PNG
    media_image6.png
    307
    868
    media_image6.png
    Greyscale
  (see pg. 33) and 
    PNG
    media_image7.png
    315
    891
    media_image7.png
    Greyscale
 (see pg. 34). Mahmood et al. teach 99mTc and re complexes of formula 
    PNG
    media_image8.png
    251
    425
    media_image8.png
    Greyscale
 (see scheme II, pg. 51).  Mahmood et al. teach technetium-99m labeling (see pg. 58).  Mahmood et al. teach linkers of formula –(CH2)m-C(O)NH- wherein m is between 0 and 5 (see pg. 20).  Mahmood et al. teach that the wide spread availability of 99mTc in most major hospitals and the routine use and practicality of spect imaging in nuclear medicine gives impetus to the development of such receptor imaging agents labeled with technetium-99m (see pg. 4).
	It would have obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Howard et al. (compound of formula N) by substituting the linker chelator of the compound with 
    PNG
    media_image9.png
    179
    297
    media_image9.png
    Greyscale
 as taught by Mahmood et al. because it would have been expected to provide an equivalent imaging agent advantageously capable of imaging cox-2 by widely available spect imaging.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Howard et al. by further substituting the Me on celecoxib with F as taught by Marnett et al. because it would have been expected to provide an equivalent cox-2 selective targeting agent.  The length of the linking –(CH2)m-C(O)NH- is a result effective variable that a person of ordinary skill in that would have optimized at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at m of 5 through routine experimentation in order to achieve optimal distance of the chelator along optimal pharmacokinetics.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618